Citation Nr: 1632537	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-38 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the [redacted], in Enid, Oklahoma, for the period of December 2, 2014.  


ATTORNEY FOR THE BOARD

Patrick Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1967. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a January 2015 determination made by the Department of Veterans' Affairs South Central VA Health Care Network, in Flowood, Mississippi, that the Veteran was not entitled to payment or reimbursement for unauthorized non-VA medical expenses incurred as via emergency room care on December 2, 2014, at the [redacted], in Enid, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is seeking VA payment of the cost of his emergency room treatment provided by the [redacted] for care provided on December 2, 2014. 

2.  VA payment or reimbursement of the costs of the private medical care provided on the day in question was not authorized prior to the Veteran undergoing that treatment; nor did the Veteran or his representative request such authorization within 72 hours of admission. 

3.  The private medical treatment was not for, or adjunct to, a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the Veteran did not have a total and permanent disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The care provided at the [redacted] was not for emergent care.   


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private inpatient medical expenses incurred for the period of December 2, 2014, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.54 (2015).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred for the period of December 2, 2014, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).

3.  The criteria for entitlement to reimbursement for the reasonable value of care received at the [redacted] received on December 2, 2014, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-08 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has come before the VA asking that the VA pay for services provided to him on December 2, 2014, at the [redacted] in Enid, Oklahoma.  The record reflects that the Veteran originally presented himself to the emergency room of the medical center with right flank pain into the stomach.  The Veteran explained that he had been suffering from the symptoms for one month and that he was now experiencing nausea with some diarrhea.  The hospitalization notes indicate that the Veteran drove himself to the emergency room and was in no acute distress.  On gastrointestinal examination, he had tenderness in the right lower quadrant.  It was noted that he was alert and oriented with appropriate mood and affect.  At the time of discharge, the diagnoses were abdominal pain, diarrhea, and hematuria.  He was prescribed medication for pain and nausea and he was instructed to follow up with his local urologist.  

At the time of his trip to the emergency room, the Veteran was not in receipt of VA compensation or pension benefits.  The record further reflects that the Veteran was registered for benefits under Medicare Part A, Part B, and Part D.  Subsequent to his treatment, the Veteran sought reimbursement for the cost of the treatment provided. 

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2015) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2015), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015).

The Veteran has been informed of the bases of the denial of the claim and he has been provided with a statement of the case which outlines the laws and regulations used in evaluating his claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating the claim.  38 U.S.C.A. §§5103, 5103A (West 2014).  VA has informed the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540. 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran is seeking payment for private emergency room medical expenses that were incurred at the [redacted] (in Enid, Oklahoma) for the period on December 2, 2104.  After the Veteran was discharged from the emergency room, bills that were incurred by him as a result of his visitation were sent to him and he forwarded those bills to the VA for payment.  The VA Medical Center (South Central VA Health Care Network) subsequently denied the Veteran's request for reimbursement.  In denying that request, the VAMC noted that the Veteran had been registered in Medicare Part A, Part B, and Part D, and that Medicare could pay for his treatment. 

The record indicates that the Veteran was not in receipt of VA compensation benefits at the time of his treatment and he is not in receipt of a permanent and total rating disability. 

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2015).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2015).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2015); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).

In the present case, there is no evidence that the Veteran sought and obtained proper authorization for VA payment of the private medical expenses the Veteran incurred while treated at the [redacted].  The record also does not indicate that the Veteran may have contacted the VA within 72 hours of the initial care at the emergency room of said Medical Center.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2015), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2014).

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof  (A) for an adjudicated service-connected disability,  (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability,  (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or  (D) for any illness, injury, or dental condition in the case of an appellant who  (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and  (ii) is medically determined to have been in need of care or treatment . . . .; and  (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the Veteran was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the inpatient treatment received for on December 2, 2014, at the [redacted] pursuant to 38 U.S.C.A. § 1728 (West 2014).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2015).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

The record specifically shows that the Veteran is insured via Medicare Part A, Part B, and Part D.  Recently, however, the U.S. Court of Appeals rendered VA regulation, 38 C.F.R. § 17.1002(f) as invalid to the extent that it found that partial coverage by Medicare does not render a claimant ineligible for reimbursement.  See Staab v. McDonald, No. 14-0957 (U.S. Vet. App. April 8, 2016), 2016 WL 1393521.

Nonetheless, the Board finds that medical reimbursement is not warranted under the provisions of 38 U.S.C.A. § 1725 because the condition that the Veteran sought treatment for (flank pain) was not of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  Although the Veteran had complaints of pain, the Board finds that the symptoms the Veteran reported and presented with on December 2, 2014 were not so severe that a prudent layperson would reasonably expect the absence of immediate medical attention would result in placing his health in serious jeopardy or would result in serious impairment to bodily functions or bodily organ or part.  

The medical professional who assessed the Veteran at the emergency room noted that he reported he had been experiencing pain for about 30 days.  The medical professional noted that the Veteran was able to drive himself to the facility and that the Veteran was not in acute distress.  The Board finds that the Veteran's demeanor and report of symptoms at the time he presented himself to the emergency room are not consistent with a layperson who believed that his health was in serious jeopardy or that he was at risk of serious impairment to bodily function or serious dysfunction of bodily organ or part.  This is consistent with the treatment the Veteran received, which consisted of testing and being discharged with medication and told to follow up with his local urologist. 

The Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-08 (2015); also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 03, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the Veteran the benefits sought.  Accordingly, the benefit sought on appeal is denied. 


ORDER

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred at the [redacted], in Enid, Oklahoma, for the period of December 2, 2014, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


